COMMON STOCK PURCHASE WARRANT

NEITHER THE WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES ISSUABLE UPON
EXERCISE HEREOF HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

FX REAL ESTATE AND ENTERTAINMENT INC.

No. [      ] XXXXXX Shares

THIS CERTIFIES that, for value received, XXXXXX (the “Holder”), is entitled to
subscribe for and purchase from FX Real Estate and Entertainment Inc., a
Delaware corporation (the “Company”), upon the terms and conditions set forth
herein, at any time after the date hereof (the “Issue Date”), and before 5:00
p.m., New York City time, on XXXXX      , 2015 (the “Exercise Period”) up to
XXXXXXXXXXXXXX (XXXXXXX) shares, $0.01 par value, of the Company (“Common
Stock”), at an exercise price of XXXXXXXX ($0.XXXX) per share (the “Exercise
Price”). As used herein the term “this Warrant” shall mean and include this
Warrant and any Warrant or Warrants hereafter issued as a consequence of the
exercise or transfer of this Warrant in whole or in part.

The number of shares of Common Stock issuable upon exercise of the Warrant (the
“Warrant Shares”) and the Exercise Price may be adjusted from time to time as
hereinafter set forth.

1. This Warrant may be exercised, at any time and from time to time, during the
Exercise Period, as to the whole or any lesser number of the respective whole
Warrant Shares, as follows:

(a) by the surrender of this Warrant (with the Form of Election at the end
hereof duly executed) to the Company at its office as set forth in the Form of
Election attached hereto, or at such other place as is designated in writing by
the Company, together with payment to the Company of an amount equal to the then
applicable Exercise Price multiplied by the number of respective Warrant Shares
for which this Warrant is being exercised. Such payment may be made by certified
or bank cashier’s check payable to the order of the Company or by wire transfer
of immediately available funds to an account or accounts specified in advance by
the Company; or

(b) by surrender of this Warrant (with the Notice of Cashless Exercise at the
end hereof duly executed) to the Company at its office as set forth in the
Notice of Cashless Exercise attached hereto, or at such other place as is
designated in writing by the Company, in which event the Company shall issue to
the Holder the number of Warrant Shares determined as follows:

X = Y (A-B)/A

where:

X = the number of Warrant Shares to be issued to the Holder.

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the last sale price of the Common Stock for the trading day immediately
prior to the date of exercise, as reported on any national securities exchange,
market or quotation system on which the Common Stock is then listed for trading
or quoted.

B = the Exercise Price.

2. Upon the exercise of the Holder’s rights to purchase Warrant Shares, either
pursuant to Section 1(a) or 1(b) above, the Holder shall be deemed to be the
holder of record of the Warrant Shares issuable upon such exercise,
notwithstanding that the transfer books of the Company shall then be closed or
instruments representing such Warrant Shares shall not then have been actually
delivered to the Holder. For purposes of Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Act”), it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
pursuant to Section 1(b) above shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the Issue Date of this Warrant. As soon as practicable after the
exercise of this Warrant either pursuant to Section 1(a) or 1(b) above, the
Company shall cause a statement from its transfer agent and registrar for the
Common Stock (the “Transfer Agent”) evidencing ownership of the Warrant Shares
issuable upon such exercise, registered in the name of the Holder or its
designee on the Transfer Agent’s records in book-entry form under The Direct
Registration System, to be issued by the Transfer Agent to the Holder. If the
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the Warrant Shares (or portions
thereof) subject to purchase hereunder.

3. The Company shall register this Warrant, upon records to be maintained by the
Company for that purpose (the “Warrant Register”), in the name of the record
holder from time to time. The Company shall be entitled to treat the registered
holder of any Warrant on the Warrant Register as the owner in fact thereof for
all purposes and shall not be bound to recognize any equitable or other claim to
or interest in such Warrant on the part of any other person, and shall not be
liable for any registration or transfer of Warrants which are registered or to
be registered in the name of a fiduciary or the nominee of a fiduciary unless
made with the actual knowledge that a fiduciary or nominee is committing a
breach of trust in requesting such registration or transfer, or with the
knowledge of such facts that its participation therein amounts to bad faith.
This Warrant shall be transferable only on the books of the Company upon
delivery thereof duly endorsed by the Holder or by his duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer. In all cases or transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his or its authority shall be produced. Upon any registration of
transfer, the Company shall promptly deliver a new Warrant or Warrants to the
person entitled thereto. The Company shall have no obligation to cause Warrants
to be transferred on its books to any person if, in the opinion of counsel to
the Company, such transfer does not comply with the provisions of the Act, and
the rules and regulations promulgated thereunder.

4. The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of providing for
the exercise of the rights to purchase all Warrant Shares granted pursuant to
this Warrant, such number of shares of Common Stock as shall, from time to time,
be sufficient therefor. The Company covenants that all shares of Common Stock
issuable upon exercise of this Warrant, upon receipt by the Company of the full
Exercise Price therefor if such exercise is pursuant to Section 1(a) above, or
upon receipt by the Company of the Notice of Cashless Exercise duly executed if
such exercise is pursuant to Section 1(b) above, shall be duly authorized,
validly issued, fully paid, nonassessable, and free of preemptive rights.

5. (a) In case the Company shall at any time after the date this Warrant was
first issued (i) declare a dividend on the outstanding shares of its Common
Stock payable in shares of its capital stock, (ii) subdivide the outstanding
shares of its Common Stock, (iii) combine the outstanding shares of its Common
Stock into a smaller number of shares, or (iv) issue any shares of its capital
stock by reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then, in each case, the Exercise Price,
and the number of Warrant Shares issuable upon exercise of this Warrant, in
effect at the time of the record date for such dividend or of the effective date
of such subdivision, combination, or reclassification, shall be proportionately
adjusted so that the Holder after such time shall be entitled to receive the
aggregate number and kind of shares which, if such Warrant had been exercised
immediately prior to the record date therefor, he would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination, or reclassification. Such adjustment shall be made successively
whenever any event listed above shall occur.

(b) No adjustment in the Exercise Price shall be required if such adjustment is
less than $.01; provided, however, that any adjustments which by reason of this
Section 5 are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 5
shall be made to the nearest cent or to the nearest one-thousandth of a share,
as the case may be.

(c) In any case in which this Section 5 shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, the
Company may elect to defer, until the occurrence of such event, issuing to the
Holder, if the Holder exercised this Warrant after such record date, the shares
of Common Stock, if any, issuable upon such exercise over and above the shares
of Common Stock, if any, issuable upon such exercise on the basis of the
Exercise Price in effect prior to such adjustment; provided, however, that the
Company shall deliver to the Holder a due bill or other appropriate instrument
evidencing the Holder’s right to receive such additional shares upon the
occurrence of the event requiring such adjustment.

(d) Whenever there shall be an adjustment as provided in this Section 5, the
Company shall promptly cause written notice thereof to be sent by registered
mail, postage prepaid, to the Holder, at its address as it shall appear in the
Warrant Register, which notice shall be accompanied by an officer’s certificate
setting forth the number of Warrant Shares purchasable upon the exercise of this
Warrant and the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment and the computation thereof,
which officer’s certificate shall be conclusive evidence of the correctness of
any such adjustment absent manifest error.

6. (a) In case of any consolidation with or merger of the Company with or into
another entity (other than a merger or consolidation in which the Company is the
surviving or continuing entity), or in case of any sale, lease, or conveyance to
another entity of the property and assets of any nature of the Company as an
entirety or substantially as an entirety, such successor, leasing, or purchasing
entity, as the case may be, shall (i) execute with the Holder an agreement
providing that the Holder shall have the right thereafter to receive upon
exercise of this Warrant solely the kind and amount of shares of stock and other
securities, property, cash, or any combination thereof receivable upon such
consolidation, merger, sale, lease, or conveyance by a holder of the number of
shares of Common Stock for which this Warrant might have been exercised
immediately prior to such consolidation, merger, sale, lease, or conveyance and
(ii) take or cause to be taken all necessary equityholder and corporate action,
including amending its Certificate of Incorporation or otherwise, required to
effect such agreement. Such agreement shall provide for adjustments which shall
be as nearly equivalent as practicable to the adjustments in Section 5.

(b) In case of any reclassification or change of the shares of Common Stock
issuable upon exercise of this Warrant (other than a change in par value, or
from no par value to a specified par value, or as a result of a subdivision or
combination, but including any change in the shares into two or more classes or
series of shares), or in case of any consolidation or merger of another entity
into the Company in which the Company is the continuing entity and in which
there is a reclassification or change (including a change to the right to
receive cash or other property) of the shares of Common Stock (other than a
change in par value, or from no par value to a specified par value, or as a
result of a subdivision or combination, but including any change in the shares
into two or more classes or series of shares), the Holder shall have the right
thereafter to receive upon exercise of this Warrant solely the kind and amount
of shares of stock and other securities, property, cash, or any combination
thereof receivable upon such reclassification, change, consolidation, or merger
by a holder of the number of shares of Common Stock for which this Warrant might
have been exercised immediately prior to such reclassification, change,
consolidation, or merger. Thereafter, appropriate provision shall be made for
adjustments which shall be as nearly equivalent as practicable to the
adjustments in Section 5.

(c) In the event that the Company (i) issues as a dividend or other similar
distribution (an “Extraordinary Dividend”) on all of its then outstanding Common
Stock, (A) securities of the Company of a class other than Common Stock,
(B) rights, warrants or options (individually, a “Right” and collectively, the
“Rights”) to acquire any securities of the Company (including Common Stock) or
(C) evidences of its indebtedness or assets, or (ii) issues any dividend or
other similar distribution (a “Secondary Extraordinary Dividend”) on any such
securities in the form of securities of the Company (including Common Stock)
(any securities (other than Rights) issued as an Extraordinary Dividend or
Secondary Extraordinary Dividend or issued upon exercise of any Rights issued as
an Extraordinary Dividend or Secondary Extraordinary Dividend shall be referred
to as “Dividend Securities”):

(x) this Warrant shall thereafter be exercisable for (1) the original number of
shares of Common Stock (subject to adjustment as herein provided), (2) such
Dividend Securities and Rights as would theretofore have been issued in respect
of such shares (adjusted as herein provided) had such shares been outstanding at
the time of such Extraordinary Dividend, and (3) any Dividend Securities that
would theretofore have been issued as a Secondary Extraordinary Dividend in
respect of such Dividend Securities had such Dividend Securities been
outstanding at the time of such Secondary Extraordinary Dividend; and

(y) any Right issued as an Extraordinary Dividend or a Secondary Extraordinary
Dividend shall (1) expire upon the later of (a) the original expiration date of
such Right or (b) the 180th day following the exercise of this Warrant, and
(2) be exercisable for (a) the Dividend Securities issuable upon exercise of
such Right and (b) any property theretofore issued as a Secondary Extraordinary
Dividend in respect of such Dividend Securities.

(d) In the event that at any time while this Warrant is outstanding, the Company
shall offer to sell to all of the holders of Common Stock as a class, rights or
options to purchase Common Stock or rights or options to purchase any stock or
securities convertible into or exchangeable for Common Stock (such exchangeable
or convertible stock or securities being herein called “Convertible
Securities”), whether or not such rights or options are immediately exercisable,
and the price per share for which Common Stock is issuable upon the exercise of
such rights or options or upon conversion or exchange of such Convertible
Securities (determined by dividing (i) the total amount received or receivable
by the Company upon issuance and sale of such rights or options, plus the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such rights or options, plus, in the case of rights or options
which relate to Convertible Securities, the aggregate amount of additional
consideration, if any, payable upon the conversion or exchange of all such
Convertible Securities, by (ii) the total maximum number of shares of Common
Stock issuable upon the exercise of all such rights or options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of all such rights or options) shall be less than the Exercise Price in
effect immediately prior to the initial sale of any such rights or options, the
Company shall offer to sell to the Holder, at the price and upon the terms at
which such rights or options are offered to holders of its Common Stock, such
number of such rights or options as the Holder would have been entitled to
purchase had the Holder exercised this Warrant immediately prior to the
commencement of the offering of such rights or options.

(e) The above provisions of this Section 6 shall similarly apply to successive
reclassifications and changes of shares of Common Stock and to successive
consolidations, mergers, sales, leases, or conveyances.

7. In case at any time the Company shall propose:

(a) to pay any dividend or make any distribution on shares of Common Stock in
shares of Common Stock or make any other distribution (other than regularly
scheduled cash dividends which are not in a greater amount per share than the
most recent such cash dividend) to all holders of Common Stock; or

(b) to issue any rights, warrants, or other securities to all holders of Common
Stock entitling them to purchase any additional shares of Common Stock or any
other rights, warrants, or other securities; or

(c) to effect any reclassification or change of outstanding shares of Common
Stock, or any consolidation, merger, sale, lease, or conveyance, described in
Section 6; or

(d) to effect any liquidation, dissolution, or winding-up of the Company; or

(e) to take any other action which under the express terms of this Warrant would
cause an adjustment to the Exercise Price;

then, and in any one or more of such cases, the Company shall give written
notice thereof, by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
30 days prior to (i) the date as of which the holders of record of shares of
Common Stock to be entitled to receive any such dividend, distribution, rights,
warrants, or other securities are to be determined, (ii) the date on which any
such reclassification, change of outstanding shares of Common Stock,
consolidation, merger, sale, lease, conveyance, liquidation, dissolution, or
winding-up is expected to become effective, and the date as of which it is
expected that holders of record of shares of Common Stock shall be entitled to
exchange their shares for securities or other property, if any, deliverable upon
such reclassification, change of outstanding shares, consolidation, merger,
sale, lease, conveyance of property, liquidation, dissolution, or winding-up, or
(iii) the date of such action which would require an adjustment to the Exercise
Price.

8. The issuance of any Warrant Shares or other securities upon the exercise of
this Warrant, and the delivery of certificates or other instruments representing
such shares or other securities, shall be made without charge to the Holder for
any tax or other charge in respect of such issuance. The Company shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of any certificate or other
instrument in a name other than that of the Holder and the Company shall not be
required to issue or deliver any such certificate or instrument unless and until
the person or persons requesting the issue thereof shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid.

9. Any certificate evidencing the Warrant Shares issued upon exercise of the
Warrant and registered in the name of the Holder or its designee on the Transfer
Agent’s records in book-entry form under The Direct Registration System shall
contain the following notation:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”

10. Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of any Warrant (and upon surrender of any
Warrant if mutilated), and upon reimbursement of the Company’s reasonable
incidental expenses, the Company shall execute and deliver to the Holder thereof
a new Warrant of like date, tenor, and denomination.

11. The Holder of any Warrant shall not have, solely on account of such status,
any rights of a stockholder of the Company, either at law or in equity, or to
any notice of meetings of stockholders or of any other proceedings of the
Company, except as provided in this Warrant.

12. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or sent by Federal Express, Express Mail, or similar overnight
delivery or courier service or delivered (in person or by telecopy, telex, or
similar telecommunications equipment) against receipt to the party to whom it is
to be given, if sent to the Company, at: 650 Madison Avenue, New York, NY 10022,
Attention: Corporate Secretary; or if sent to the Holder, at the Holder’s
address as it shall appear on the Warrant Register; or to such other address as
the party shall have furnished in writing in accordance with the provisions of
this Section 12. Any notice or other communication given by certified mail shall
be deemed given five days after the time of certification thereof, except for a
notice changing a party’s address which will be deemed given at the time of
receipt thereof. Any notice given by other means permitted by this Section 12
shall be deemed given at the time of receipt thereof.

13. This Warrant shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of the Holder and its successors and
assigns.

14. This Warrant shall be construed in accordance with the laws of the State of
New York applicable to contracts made and performed within such State, without
regard to principles of conflicts of law, except to the extent that the Delaware
General Corporation Law may govern by virtue of the fact that the Company is
incorporated under the laws of the State of Delaware.

15. The Company irrevocably consents to the jurisdiction of the US District
Court for the Southern District of New York and courts located in New York
County in connection with any action or proceeding arising out of or relating to
this Warrant, any document or instrument delivered pursuant to, in connection
with or simultaneously with this Warrant, or a breach of this Warrant or any
such document or instrument. In any such action or proceeding, the Company
waives personal service of any summons, complaint or other process.

16. The Company shall not be required to issue or cause to be issued fractional
Warrant Shares on the exercise of this Warrant. If any fraction of a Warrant
Share would, except for the provisions of this Section, be issuable upon
exercise of this Warrant, the number of Warrant Shares to be issued will be
rounded up to the nearest whole share.

17. Put Option.

(a) If a Cash Transaction occurs, the Holder hereof shall have the option (the
“Put Option”) to sell to the Company all of the shares of Common Stock
represented by this Warrant, for a purchase price equal to the product of
(i) the number of shares of Common Stock represented by this Warrant multiplied
by (ii) (A) the per share cash amount paid to each holder of Common Stock in
respect of such Cash Transaction minus (B) the Exercise Price per Warrant Share.

For purposes of this Section 17, a “Cash Transaction” means (i) a consolidation
or merger to which the Company is a party (other than a Primary Merger),
(ii) any sale or other conveyance of all or substantially all of the assets of
the Company, or (iii) any cash tender offer or similar transaction for all or
part of the Common Stock, and in each such case all of the consideration paid to
the holders of Common Stock in respect of such transaction is comprised of cash.

For purposes of this Section 17, a “Primary Merger” is any consolidation or
merger in which the Company is the surviving corporation other than any such
consolidation or merger in which the persons who held Common Stock immediately
prior to the approval of such transaction by the Company’s shareholders do not
continue to hold a majority of such Common Stock after such transaction becomes
effective.

(b) The Company shall provide the Holder hereof with notice of any Cash
Transaction at the same time and in the same manner that notice thereof is
provided to holders of Common Stock; provided that if the Company provides
notice to the holders of Common Stock of such Cash Transaction less than twenty
(20) calendar days prior to the effective date thereof, the Company shall be
required to provide the Holder hereof with notice of such Cash Transaction at
least twenty (20) calendar days prior to the effective date thereof. If the
Holder hereof exercises the Put Option, it shall provide notice thereof to the
Company no less than ten (10) calendar days prior to the consummation of such
Cash Transaction.

(c) Payment for the Put Option shall be paid to the Holder hereof at the same
time and in the same manner as the holders of Common Stock receive their
distributions of cash with respect to such Cash Transaction. In the event that
the amount of the cash payment to any holder of Common Stock in respect of any
Cash Transaction increases after the initial payment in respect thereof, the
Company shall pay the ratable amount of such increase attributable to this
Warrant to the Holder hereof. Any payment required pursuant to this Section 16
may, at the option of the Holder, be made by check payable to the order of the
Holder hereof duly mailed or delivered to its registered address or, if
requested by the Holder hereof, by wire transfer of federal or other immediately
available funds to its account at any bank or trust company in the United States
of America.

(d) In the event that (i) any consolidation or merger in respect of which the
Put Option shall have been exercised does not become effective, (ii) shares of
securities into which this Warrant is exercisable are not purchased pursuant to
any tender offer in respect of which the Put Option shall have been exercised,
or (iii) any holder of securities into which this Warrant is exercisable shall
have the right to withdraw securities deposited pursuant to any tender offer in
respect of which the Put Option shall have been exercised (any such event
specified in clause (i), (ii) or (iii) being hereinafter referred to as a
“Withdrawal”), within sixty (60) days after the occurrence of such Withdrawal,
the Holder hereof shall have the right to rescind the exercise of the Put
Option.

[Signature page follows]

      Dated: [      ], 2010  
FX REAL ESTATE AND ENTERTAINMENT INC.
   
By:
   
 
   
Name:
   
Title:

[WARRANT SIGNATURE PAGE]

1

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

FOR VALUE RECEIVED,        hereby sells, assigns, and transfers unto        a
Warrant to purchase shares of common stock, $0.01 par value, of FX Real Estate
and Entertainment Inc., a Delaware corporation (the “Company”), together with
all right, title, and interest therein, and does hereby irrevocably constitute
and appoint      attorney to transfer such Warrant on the books of the Company,
with full power of substitution.

Dated:       

Signature

NOTICE

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

2

      To:  
FX Real Estate and Entertainment Inc.
650 Madison Avenue, New York, NY 10022
Attention: Corporate Secretary

ELECTION TO EXERCISE

The undersigned hereby exercises its rights to purchase        Warrant Shares
covered by the within warrant and tenders payment herewith in the amount of
$      in accordance with the terms thereof, and requests that such Warrant
Shares be issued and registered in the name of the person specified below on the
Transfer Agent’s records in book-entry form under The Direct Registration
System:

(Print Name, Address and Social Security
or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

      Dated:  
Name
(Print)
Address:    
(Signature)

3

      To:  
FX Real Estate and Entertainment Inc.
650 Madison Avenue, New York, NY 10022
Attention: Corporate Secretary

NOTICE OF CASHLESS EXERCISE
(To be executed upon exercise of Warrant
pursuant to Section 1(b))

The undersigned hereby irrevocably elects to exchange its Warrant for       
Warrant Shares pursuant to the cashless exercise provisions of the within
Warrant, as provided for in Section 1(b) of such Warrant, and requests that a
certificate or certificates for such Warrant Shares be issued in the name of and
delivered to:

(Print Name, Address and Social Security
or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares which
the undersigned is entitled to purchase in accordance with the within Warrant,
that a new Warrant for the balance of the Warrant Shares covered by the within
Warrant be registered in the name of, and delivered to, the undersigned at the
address stated below.

      Dated:  
Name
(Print)
Address:    
(Signature)

4